Exhibit 10.2

Execution Version

THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES.  THESE SECURITIES
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.  THE ISSUER OF
THESE SECURITIES MAY REQUIRE EVIDENCE REASONABLY SATISFACTORY TO THE ISSUER THAT
SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS NOTE HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA OR
ANY OTHER STATE AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF
ANY PART OF THE CONSIDERATION FOR SUCH SECURITIES PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SUCH SECURITIES IS EXEMPT FROM QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE OR SUCH
PROVISIONS OF THE CORPORATIONS CODE OF ANY SUCH OTHER STATE.  THE RIGHTS OF THE
HOLDER OF THIS NOTE ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING
OBTAINED, UNLESS THE SALE IS SO EXEMPT.

The payments due under THIS NOTE OF ALL KINDS (WHETHER FOR PRINCIPAL, INTEREST,
FEES OR OTHERWISE) AND THE INDEBTEDNESS EVIDENCED HEREBY are SUBORDINATED IN
full AND AT ALL TIMES IN RIGHT OF PAYMENT AND EXERCISE OF REMEDIES to the
obligations of the borrower (as defined below) under that certain Financing
Agreement, dated as of the date hereof, by and among Cherokee Inc., Irene
Acquisition Company B.V., the guarantors from time to time party thereto, the
lenders from time to time party thereto, Cerberus Business Finance, LLC, as
Collateral Agent and Cerberus Business Finance, LLC, as Administrative Agent
(the “FINANCING AGREEMENT”).

PROMISSORY NOTE

December 7, 2016

FOR VALUE RECEIVED, the undersigned, Irene Acquisition Company B.V., a company
organized under the laws of the Netherlands (the “Borrower”), hereby promises to
pay to Ravich Revocable Trust of 1989 (the “Lender”), on the Maturity Date or
the date of any earlier acceleration of the obligations of the Borrower
hereunder, the principal sum of Five million UNITED STATES DOLLARS ($5,000,000)
under this Promissory Note (as hereafter amended, restated, replaced,
supplemented or otherwise modified, this “Note”) and shall remain
outstanding.  This Note evidences, among other things, the obligation of the
Borrower to repay Loan made hereunder by the Lender to the Borrower. Capitalized
terms used hereinafter and not otherwise defined herein have the meanings set
forth in Article VI.

I        LOAN.

1.       Subject to the terms and conditions set forth in this Note, the Lender
shall make a single loan of the principal amount stated above (the “Loan”) to
the Borrower on the date hereof.

2.       The Borrower irrevocably authorizes the Lender to make or cause to be
made, at or about the time of the making of the Loan under this Note or at the
time of receipt of any payment of principal of this Note, an appropriate
notation on the grid attached to this Note as Annex I, or the continuation

1

 

--------------------------------------------------------------------------------

 



of such grid, or any other similar record, including computer records,
reflecting the making of the Loan or (as the case may be) the receipt of such
payment. 

3.       The outstanding amount of the Loan set forth on the grid attached to
this Note as Annex I, or the continuation of such grid, or any other similar
record, including computer records, maintained by the Lender with respect to the
Loan shall, absent manifest error, be prima facie evidence of the principal
amount thereof owing and unpaid to the Lender, but the failure to record, or any
error in so recording (absent manifest error), any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligation
of the Borrower hereunder to make payments of principal of and interest on this
Note when due.

II.      INTEREST.

1.       The principal amount outstanding under the Loan advanced under this
Note will bear interest at a fixed per annum rate equal to 9.50%, which interest
shall accrue on the Loan commencing on, and including, the date hereof until the
outstanding principal amount thereof, together with all accrued and unpaid
interest thereon, shall be paid in full in cash in the manner specified in this
Note; provided, however, any principal amount still outstanding after the
Maturity Date shall bear interest at a fixed per annum rate equal to 14.50%,
which interest shall accrue on the Loan commencing on the date after the
Maturity Date until the outstanding principal amount thereof, together with all
accrued and unpaid interest thereon, shall be paid in full in cash in the manner
specified in this Note.

2.       Interest on the Loan advanced under this Note shall be computed on the
basis of the actual number of days elapsed over a year of 360 days.  In
computing such interest, the date each Loan hereunder is issued shall be
included and the date of payment thereof shall be excluded.

3.       Accrued and unpaid interest on the Loan for each fiscal quarter shall
be due and payable in cash three Business Days after the last day of each fiscal
quarter of the Borrower.

III      MATURITY DATE.

1.       The unpaid principal amount of the Loan outstanding under this Note
plus all accrued and unpaid interest thereon and all other amounts owed
hereunder with respect thereto will be paid in full in cash on the date that is
180 days from the date hereof (the “Maturity Date”), in accordance with the
terms of this Note.

iv.     Conditions.

1.       This Note shall become effective on the first date on which each of the
following conditions shall have been satisfied:  (a) each of the Borrower and
the Lender shall have executed and delivered to the other party a counterpart of
this Note and (b) the Borrower shall have paid any expenses due under Article
IX.



2

--------------------------------------------------------------------------------

 



v.      Payments.

1.       Manner and Time of Payment.  All payments by the Borrower under this
Note of principal, interest and all other amounts owed hereunder shall be made
in same day funds and delivered to the Lender not later than 2 p.m. (California
time) on the date such payment is due, with such payment to be made by wire
transfer of immediately available funds to the account designated on Exhibit A
hereto, provided, that funds received by the Lender after 2 p.m. (California
time) shall be deemed to have been paid by the Borrower on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, the payment shall be made on the next
succeeding Business Day and such additional period shall be included in the
computation of the payment of interest hereunder.

2.        Usury.  Under no circumstances will the rate of interest chargeable
under this Note be in excess of the maximum amount permitted by applicable New
York law.  If excess interest is charged and paid in error, then the excess
amount will be promptly refunded.

3.        No Voluntary Prepayments.  This Note may not be voluntarily prepaid in
whole or in part at any time prior to the Maturity Date, except from (a) any
cash proceeds received by Cherokee Inc. pursuant to the exercise of the
over-allotment option pursuant to the equity offering consummated in accordance
with Cherokee Inc.’s registration statement on Form S-3, dated June 23, 2015, as
supplemented including by the prospectus supplement dated November 29, 2016
(together with any preliminary prospectus supplement used or filed for use in
connection with such equity offering), in each case as filed with the SEC, in
excess of 5% of the initial issuance size of such equity offering (without
giving effect to such overallotment option exercise) to the extent such excess
cash proceeds are made available to the Borrower and (b) any cash proceeds
received by the Borrower as an adjustment to the purchase price of the
Acquisition in connection with the Accounts Receivable pursuant to Section 5.2
and Schedule 8 of the Share Purchase Agreement. The Lender and the Borrower each
hereby acknowledges that any cash proceeds received by Cherokee Inc. or the
Borrower pursuant to clauses (a) or (b) in the preceding sentence shall be
unrestricted cash of Cherokee Inc. and its subsidiaries.

4.        Mandatory Prepayments.  The Borrower shall apply on the last Business
Day of each calendar month to the prepayment of the outstanding balance of the
Note, on a dollar-for-dollar basis, the cash proceeds of any payments owing by
customers in respect of the Accounts Receivable (whether from customers holding
related accounts payable or from a third-party purchaser of the Accounts
Receivable from the Borrower) received or made available to the Borrower.

vi.       Definitions.

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

1.        “Accounts Receivable” means Book Debts, as such term is defined in the
Asset Purchase Agreement.



3

--------------------------------------------------------------------------------

 



2.        “Acquisition” means the purchase of the entire issued and outstanding
share capital of Hi-Tec Sports International Holdings B.V. pursuant to the Share
Purchase Agreement.

3.        “Agents” means Cerberus Business Finance, LLC, as administrative agent
and collateral agent under the Financing Agreement, and its successors and
assigns in such capacities.

4.        “Asset Purchase Agreement” means the Asset Purchase Agreement dated as
of November 29, 2016 between the Sellers party thereto, Irene Acquisition
Company B.V. and Batra Limited.

5.        “Business Day” means a day on which commercial banks are not required
or authorized by law to close in New York, New York.

6.        “Governmental Authority” means any nation or government, any foreign,
federal, state, territory, provincial, city, town, municipality, county, local
or other political subdivision thereof or thereto and any department,
commission, board, bureau, instrumentality, agency or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

7.        “Junior Indebtedness” means all principal, interest, fees, costs,
enforcement expenses, and all other payment obligations (including attorneys’
fees and disbursements) of any kind arising under this Note (and any amendments,
restatements, supplements, or other modifications hereof), together with any and
all refinancings, renewals, replacements or extensions of such obligations.

8.        “Material Adverse Effect” means (a) any event, circumstance, change or
effect that individually or in the aggregate has or could reasonably be expected
to have a material adverse effect upon the assets, liabilities, cash flows,
results of operations, business, property or condition (financial or otherwise)
of the Borrower and its subsidiaries taken as a whole, (b) a material impairment
of the prospect of repayment by the Borrower of any portion of the outstanding
amount of the Loan or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower of the Note or the rights
and remedies, taken as a whole, of the Lender hereunder.

9.        “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and government authorities.

10.       “Senior Obligations” means the Obligations, as such term is defined in
the Financing Agreement.

11.       “Share Purchase Agreement” means that Share Purchase Agreement dated
as of November 29, 2016, relating to the sale and purchase of the entire issued
and outstanding share capital of Hi-Tec Sports International Holdings B.V. by
and among Sunningdale Corporation limited, Irene Acquisition Company B.V. and
Cherokee Inc.



4

--------------------------------------------------------------------------------

 



12.       “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the fair value measured on a going
concern basis of the assets of such Person (measured on a going concern basis)
is greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person, and (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and become absolute and
payable in the ordinary course of business.  In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

vii.       Representations and warranties.

1.        Organization and Qualification.  The Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority to own its property and to
transact the business in which it is engaged and proposes to engage, and (c) is
duly qualified and in good standing in each jurisdiction where the ownership,
leasing or operation of property or the conduct of its business requires such
qualification and the failure to be so qualified would have a Material Adverse
Effect.

2.        Authority and Enforceability.  The Borrower has full right and
authority to issue this Note and to perform all of its obligations
hereunder.  The issuance of this Note by the Borrower has been duly authorized
by all necessary action on the part of the Borrower, and constitutes a valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this Note
does not, nor does the performance or observance by the Borrower, if any, of any
of the matters and things herein or therein provided for, contravene or
constitute a default under (a) any provision of law or any judgment, injunction,
order or decree binding upon the Borrower, if any, (b) any provision of the
organizational documents of the Borrower, or (c) any covenant, indenture or
agreement of or affecting the Borrower or any of its property.

3.        Use of Proceeds.  The proceeds from this Note are intended to be and
shall be used (i) to finance a portion of the purchase price of the Acquisition,
(ii) to refinance existing indebtedness of the Borrower and (iii) to pay fees
and expenses related the transactions set forth in clauses 3(i) and (ii). 

4.        Approvals.  No authorization, consent, license or exemption from, or
filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Borrower of this Note, except those obtained or
made on or prior to the date hereof and such filings as may be required to be
made with the Securities and Exchange Commission and any state or foreign blue
sky or securities regulatory authority after the issuance of this Note by the
Borrower.

5.        Solvency.  Immediately after giving effect to (a) the issuance of this
Note, (b) the disbursement of the proceeds of the Loan, and (c) the payment and
accrual of all transaction costs in connection with the foregoing, the Borrower
is Solvent.



5

--------------------------------------------------------------------------------

 



6.        Foreign Assets Control Regulations and Anti-Money Laundering.

(a)        OFAC.  The Borrower is not (i) a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) a Person who engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) a Person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

(b)        Patriot Act.  The Borrower is in compliance, in all material
respects, with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).  No part of the proceeds of this Note will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

viii.   Events of Default; Remedies.

If any of the following conditions or events (each, an “Event of Default”) shall
occur:

1.        The Borrower shall fail to pay, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), all or any
portion of the principal of the Loan, any interest on the Loan or any fee,
indemnity or other amount payable under this Note; or

2.        Any representation or warranty made or deemed made by the Borrower in
connection with this Note or under or in connection with any certificate or
other writing delivered to the Lender in connection herewith shall have been
incorrect in any material respect (or in any respect if such representation or
warranty is qualified or modified as to materiality or “Material Adverse Effect”
in the text thereof) when made or deemed made; or

3.        The Borrower shall fail to pay when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) any principal,
interest or other amount payable in respect of indebtedness having an aggregate
principal amount outstanding in excess of $900,000, and such failure shall
continue after the applicable grace or cure period, if any, specified in the
agreement or instrument relating to such indebtedness, or any other default
under any agreement or instrument relating to any such indebtedness, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such default
or event is to accelerate the maturity of such indebtedness; or any such
indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased or an offer to prepay, redeem, purchase or defease such indebtedness
shall be required to be made, in each case, prior to the stated maturity
thereof; or



6

--------------------------------------------------------------------------------

 



4.        Any proceeding shall be instituted against the Borrower seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and either such proceeding shall
remain undismissed or unstayed for a period of 45 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur; or

5.        Any material provision of this Note shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against the Borrower, or the validity or enforceability
thereof shall be contested by any party hereto, or a proceeding shall be
commenced by the Borrower or any Governmental Authority having jurisdiction over
the Borrower, seeking to establish the invalidity or unenforceability thereof,
or Borrower shall deny in writing that it has any liability or obligation
purported to be created hereunder:

      THEN, (A) upon the occurrence and during the continuation of any Event of
Default described in clause (4) above, the unpaid principal amount of and
accrued interest on the Loan and all other obligations hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Borrower, and any commitment or obligation of the Lender to make
any Loan or extend additional credit to Borrower hereunder shall thereupon
terminate; and (B) upon the occurrence and during the continuation of any other
Event of Default, the Lender may, by written notice (which may be delivered by
facsimile or overnight courier) to Borrower, declare (i) this Note and any
commitment or obligation of the Lender to make any Loan or extend additional
credit to Borrower hereunder to be terminated, and/or (ii) all or any portion of
(1) the unpaid principal amount of and accrued interest on the Loan and (2) all
other obligations of the Borrower under this Note to be immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Borrower.

      The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any right or remedy shall not preclude the
exercise of any other rights or remedies, all of which shall be cumulative and
not alternative.

Ix.     Expense reimbursement; indemnification.

1.        Expense Reimbursement.  The Borrower hereby agrees to reimburse the
Lender, on demand, whether or not all or any of the transactions contemplated by
this Note are ultimately consummated, for all documented out-of-pocket fees of
counsel to the Lender actually and reasonably incurred by the Lender in
connection with (a) the preparation and negotiation of this Note and (b) the
enforcement of any obligations under this Note.

2.        Indemnification.  The Borrower hereby agrees to defend, indemnify and
hold harmless the Lender and its respective officers, directors, employees,
attorneys and affiliates (collectively, the “Indemnitees”), from and against any
and all Indemnified Liabilities (as hereinafter defined).  As used herein,
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses,

7

--------------------------------------------------------------------------------

 



damages, penalties, expenses or claims arising out of (a) any administrative or
judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, in
connection with the transactions contemplated by this Note, or (b) any
enforcement of the Note; provided,  however,  that the Borrower shall not in any
event be liable to any Indemnitee for any Indemnified Liabilities caused by such
Indemnitee’s  gross negligence or willful misconduct.  To the extent that the
undertakings to defend, indemnify, pay and hold harmless the Indemnitees set
forth in this paragraph may be unenforceable in whole or in part because they
are violative of any law or public policy, the Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them.  Notwithstanding anything in this Note to the
contrary, the agreements in this paragraph shall survive the termination of this
Note and the repayment, satisfaction or discharge of all the other obligations
of the Borrower under this Note.  All amounts due under this paragraph shall be
payable on written demand by the Lender therefor.  Any such amounts not paid
when due shall, if due prior to the maturity of the Loan, be charged to the
Borrower and shall thereafter shall be added to the principal amount of the Loan
hereunder and shall accrue interest at the rate then applicable to Loan
hereunder. 

X.       SUBORDINATION.

1.        Agreement to Subordinate.  Each of (i) the Borrower, and (ii) the
Lender, by its acceptance of this Note, agrees that the Junior Indebtedness is
and shall be subordinate, to the extent and in the manner hereinafter set forth,
in right of payment to the prior payment in full in cash of the Senior
Obligations including the termination of all commitments to advance further
funds under the Financing Agreement (hereinafter referred to as “Paid in Full”
or “Payment in Full”). 

2        Restrictions on Payment of the Junior Indebtedness. 

(a)        Unless and until the Senior Obligations shall have been Paid in Full,
no payment of any kind or character may be made to or received by the Lender in
respect of the Junior Indebtedness, whether in cash or other property and
including by way of set-off, in respect of the Junior Indebtedness other than
pursuant to Sections 3 or 4 of Article V herein; provided,  however, that,
notwithstanding the foregoing, if at the time of the making of any such payment
and immediately after giving effect thereto, no Event of Default (as defined in
the Financing Agreement) shall have occurred and be continuing or would result
from the making of such payment, the Lender may receive, and the Borrower may
pay, accrued but unpaid interest on the outstanding principal amount of this
Note quarterly in arrears pursuant to the terms of this Note.  The failure of
the Borrower to make a payment under this Note by reason of any provision in
this Section 2(a) shall not result in an Event of Default under this Note;
provided,  however, that Borrower cures and corrects such failure as soon as
permitted under this Section 2(a).

(b)        In the event of any insolvency proceeding involving the Borrower or
any of its affiliates, (a) all Senior Obligations shall first be indefeasibly
Paid in Full before any payment or distribution, whether in cash, securities or
other property, shall be made to the Borrower or any of its affiliates on
account of any Junior Indebtedness

8

--------------------------------------------------------------------------------

 



and (b) any payment or distribution, whether in cash, securities or other
property which would otherwise, but for the terms hereof, be payable or
deliverable in respect of the Junior Indebtedness shall be paid or delivered
directly to Agents until all Senior Obligations are Paid in Full.

3.        Restrictions on Enforcement Actions. Until the Senior Obligations are
Paid in Full, the Lender shall not, without the prior written consent of the
Agents, take any Enforcement Action with respect to the Junior
Indebtedness.  For the purposes hereof, “Enforcement Action” means (a) to take
from or for the account of the Borrower or any other person, by set-off or in
any other manner, the whole or any part of any moneys which may now or hereafter
be owing by the Borrower with respect to the Junior Indebtedness, (b) to sue for
payment of, or to initiate or participate with others in any suit, action or
proceeding against the Borrower or any other person to (i) enforce payment of or
to collect the whole or any part of the Junior Indebtedness or (ii) commence
judicial enforcement of any of the rights and remedies under this Note or
applicable law with respect to the Junior Indebtedness, (c) to accelerate the
Junior Indebtedness, (d) to exercise any put option or to cause the Borrower to
honor any redemption or mandatory prepayment obligation under this Note, (e) to
take any action under the provisions of any state or federal law, including,
without limitation, the Uniform Commercial Code, or under any contract or
agreement, to enforce, foreclose upon, take possession of or sell any property
or assets of the Borrower or any other person, (f) to take any action to contest
or challenge (or assist or support any other person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any insolvency proceeding), (i) the validity, priority,
enforceability, or perfection of the liens of the holders of any Senior
Obligations (or any agent therefor) in any collateral, (ii) the validity,
priority, enforceability or allowance of any of the claims of any holder of
Senior Obligations (or any agent therefor) against the Borrower or its
affiliates or (iii) the validity or enforceability of this Note or any of the
provisions hereof or (g) to obtain a lien or otherwise receive the benefit of
any lien on any assets of the Borrower or any other person that becomes a
borrower or guarantor under the Financing Agreement or a guarantor of the Senior
Obligations.  Until the Senior Obligations have been indefeasibly Paid in Full,
and notwithstanding anything to the contrary contained in this Note, Lender
shall not, without the prior written consent of the Agents, agree to any
amendment, modification or supplement to the Note.

4.        Turnover. In the event that, notwithstanding the foregoing provisions
hereof, any payment is made on account of the Junior Indebtedness at a time when
payment is not permitted by the terms of hereof, such payment shall be held by
the Lender in trust for the benefit of, and shall be paid forthwith over and
delivered to, the Agents for application to the Senior Obligations in accordance
with the Financing Agreement.

5.        Subordination Rights Not Impaired.  No right of any present or future
holders of any Senior Obligations to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Borrower or by any act or failure to act in good faith by
any such holder, or by any noncompliance by the Borrower with the terms and
provisions of this Note.  The holders of the Senior Obligations may at any time
or from time to time and in their absolute discretion, change the manner, place
or terms of payment of, change or extend the time of payment of, or renew or
alter, any Senior Obligations, or amend, modify or supplement any agreement or
instrument governing or evidencing such Senior Obligations or any other document

9

--------------------------------------------------------------------------------

 



referred to therein, or exercise or refrain from exercising any other of their
rights under the Senior Obligations including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Obligations, all without notice to or consent from the Lender.  This Note shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Senior Obligations is rescinded, avoided or
declared void as against a trustee or must otherwise be returned by any holder
of Senior Obligations (or any agent therefor) upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.

6.        Third Party Beneficiaries.  Notwithstanding any other provision of
this Note to the contrary, the Agents and the other holders of Senior
Obligations shall be third party beneficiaries of the provisions of this Article
X, and no amendment or modification to the provisions of this Note may directly
or indirectly amend or otherwise modify the provisions of this Article X without
the prior written consent of the Agent.

7.        Costs and Attorneys’ Fees. In the event it becomes necessary for the
Agents or any holder of Senior Obligations to commence or become a party to any
proceeding or action to enforce the provisions of this Article X, the court or
body before which the same shall be tried shall award to such agent or lender
all reasonable and documented costs and expenses thereof, including, but not
limited to, reasonable attorneys’ fees, the usual and customary and lawfully
recoverable court costs, and all other reasonable and documented expenses in
connection therewith.

XI.      MISCELLANEOUS.

1.        No delay or omission on the part of the Lender hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Lender or, nor shall any delay, omission or waiver on any one
occasion be deemed a bar or waiver of the same or any other right on any further
occasion.

2.        Except as otherwise expressly provided in this Note, all notices and
other communications made or required to be given pursuant to this Note shall be
in writing and shall be delivered by hand, mailed by United States registered or
certified first class mail, postage prepaid, sent by overnight courier, or sent
by electronic mail, telecopy, facsimile or telex (with confirmation of receipt
thereof), addressed to such party at the notice address beneath its signature
hereto or at such other address for notice as such party shall last have
furnished in writing to the Person giving the notice.

3.        This Note constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. 

4.        In the event that any provision of this Note is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Note shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this Note is
held to be invalid,

10

--------------------------------------------------------------------------------

 



prohibited or unenforceable in any jurisdiction, such provision, as to such
jurisdiction, shall be ineffective to the extent of such invalidity, prohibition
or unenforceability without invalidating the remaining portion of such provision
or the other provisions of this Note and without affecting the validity or
enforceability of such provision or the other provisions of this Note in any
other jurisdiction.

5.        This Note shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the Lender and the
Borrower, provided that neither party may assign or transfer any of its
obligations hereunder without the prior written consent of the other party.

6.        Neither this Note nor any provision hereof may be amended,
supplemented, waived or otherwise modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Lender.  No waiver of
any provision of this Note or  consent to any departure by Borrower herefrom
shall in any event be effective unless the same shall be permitted by the
preceding sentence, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.

7.        The Borrower and every endorser and guarantor of this Note or the
obligation represented hereby waive presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.  The Borrower
hereby waives all suretyship defenses generally.  No provision of this Note
shall impair the obligations of the Borrower, which are absolute and
unconditional, to pay the principal of and interest on this Note at the place,
at the respective times, and in the currency herein prescribed. The Borrower
acknowledges it has been advised by counsel of its choice with respect to the
effect of the foregoing waivers and this Note and the transactions evidenced
hereby.

8.        This Note may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same Note.  In the event that any
signature is delivered by facsimile or other electronic transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile or other electronic signature were the original thereof.

9.        ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING TO THIS NOTE, OR ANY OBLIGATIONS HEREUNDER OR THEREUNDER, SHALL BE
BROUGHT EXCLUSIVELY IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN
THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS NOTE,
EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH THE TERMS OF THIS



11

--------------------------------------------------------------------------------

 



NOTE; (IV) AGREES THAT, SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (V) AGREES THAT THE PROVISIONS OF THIS PARAGRAPH RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

10.        EACH OF THE PARTIES TO THIS NOTE HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS NOTE OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED.  The scope of this waiver is intended to be all-encompassing
of any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.  Each party
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on this waiver in entering
into this Note, and that each will continue to rely on this waiver in their
related future dealings.  Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS PARAGRAPH AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS NOTE OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOAN MADE HEREUNDER.  In the event of litigation, this Note may be filed as
a written consent to a trial by the court.

11.        THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

*      *      *      *      *

 

 



12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed and duly delivered by its duly authorized officer as of the day and
year first above written.

 

 

 

 

 

 

Irene Acquisition Company B.V.,

as Borrower

 

 

 

By:

/s/ N.A. Bollen and N. Meijer

 

 

Name:

N.A. Bollen and N. Meijer

 

 

Title:

Directors

 

 

 

 

 

By:

/s/ Henry Stupp

 

 

Name:

Henry Stupp

 

 

Title:

Director

 

 

 

 

 

 

 

 

 





 

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed:

Ravich Revocable Trust of 1989,

as Lender


 

 

By:_/s/_Jess M. Ravich________________________________

Name: Jess M. Ravich

Title:  Trustee

 

 

 

 

--------------------------------------------------------------------------------